﻿I bring to the representatives and the United Nations the warm greetings of the people of Mauritius.
3.	May I, on behalf of the Government and people of Mauritius and on my own behalf, sincerely congratulate you, Mr. President, on being elected to preside over the present session. It is our earnest hope that the world is now moving into a period that will see the resolution of many of the questions that have preoccupied us for years past, and in this connexion the high office that you have courageously accepted to occupy will place you in many hazardous situations in the front line of the battle for the peace, security and well-being of mankind. Your long and rich experience in government and diplomacy will enable you to guide this Assembly with tact and wisdom. In this arduous task that lies ahead of us you can rely on the entire support of my delegation and of all men of peace and goodwill.
4.	May I also express our esteem for you, Mr. Secretary-General, and for your untiring and constant efforts to uphold the United Nations and the vision enshrined in its Charter. You have had to draw upon your inner reserves of faith, wisdom and patience. It is our fervent wish that you will continue to lead this Organization for many more years.
5.	Before I go further, I should like to welcome Saint Lucia as a sovereign and independent State in the com-munity of nations and to express our joy and happiness to its people and Government.
6.	Franklin Roosevelt declared that the United Nations spelled:
"...the end of the system of unilateral action and exclusive alliance, and spheres of influence and balance of power and all the other expedients which have been used for centuries and which have failed."
He went on to say:
"...we propose to substitute for these a universal organization which all peace-loving nations have a chance to join."
Yet, the principle of the universality of United Nations membership has not been established to the satisfaction of all, nor has the system of unilateral action and exclusive alliance been abandoned. We have a long way yet to go. A country like Mauritius has great and loyal attachment for this Organization and a special concern for its successful functioning. I have come here to reiterate my country's deep commitment to the principles and purposes of the Charter.
7.	Given our geo-political appurtenance to Africa, it is but natural that all that happens there is of primary concern to us.
8.	After 14 years of illegality and dark despair we now see a distant glimmer of hope for Zimbabwe. All nations belonging to this great Organization have throughout the years struggled for democracy, freedom and the rule of law. In this spirit we welcome the prospective changes to be effected at the London Constitutional Conference on Rhodesia, changes which will bring sovereignty and independence to Zimbabwe and peace to that vast continent.
9.	My Government also fully supports the untiring efforts of the five Western Powers members of the Security Council and those of the Secretary-General of the United Nations to find a solution to the Namibia question. But, while we endorse such positive steps and promising initiatives, we are also growing more apprehensive day by day, because we know that the patience of the Namibian people has limits and we are already very near the point of no return when human logic abdicates in favour of relentless armed struggle.
10.	It is only too natural that we who live in a multiracial country where equality of opportunities, freedom of conscience and the spirit of brotherhood prevail should, particularly, find apartheid and all forms of racial discrimination repulsive. The policy of separate development is dehumanizing and makes of man man's worst enemy. The delusions of superiority of race and colour exist only in a diseased mind. Ail steps taken to wipe out the evil of apartheid must, overtly and manifestly, be seen as genuine endeavours towards its eradication.
11.	I have dealt with the problems facing the southern part of our continent because they are the most glaring instances of injustice and require our most urgent attention. Unfortunately, the problems of Africa are not restricted to white domination; the south is but a visible manifestation of what is true of the rest of the continent. Africa still suffers from inequality and dependence in its economic relations with the industrialized world. There have been no real African conflicts on the continent, but we realize painfully that our only war is against time and under-development and, in this, mass unemployment, inflation, mass poverty and our own security are the main constraints to hamper our efforts to achieve economic independence, and that our sole interest is in moving to catch up with the twentieth century before the twenty-first is upon us. May I remind representatives of His Holiness the Pope's statement on Tuesday that a great solidarity among all the peoples is necessary for the achievement of peace and prosperity.
12.	I should like also to state that we staunchly believe in and uphold the principle of non-interference in the internal affairs of a Member State. In this connexion, we believe that the populations of dependent overseas territories have the right to decide its future freely, without outside interference.
13.	The first phase of our emergence is almost over. We have by and large acquired political independence which we are in the process of consolidating while we move into the next phase of our fight for freedom—the struggle for economic independence and against underdevelopment, inflation, ignorance, poverty and disease. We can eradicate those ills only if there is full participation by the people themselves in such a gigantic task. The North-South dialogue, the efforts made by UNCTAD and the United Nations Conference on Science and Technology for Development have not come up to our expectations, but we keep on struggling in the hope that those who can will eventually realize that they must co-operate fully and sincerely in uplifting the standard of living and the quality of life of the peoples of the world. 
14.	Since I addressed this Assembly last year1 certain events have occurred which give us cause to believe that the world is moving towards greater respect for human rights and better understanding of human obligations. We can only welcome the emergence of a universal charter of human rights and obligations in the near future.
15.	We in the Indian Ocean are making serious efforts to develop regional co-operation with our neighbours. We are embarked on some regional projects aiming at the economic development of our countries. We therefore invite the great Powers to reduce their military presence or capabilities in this part of the world. That is why we call upon all interested parties to ensure that the Indian Ocean really becomes a zone of peace. We urge all nations of the Indian Ocean to adopt a more positive attitude with the United Nations Ad Hoc Committee on the Indian Ocean so that a conference on the Indian Ocean may be convened shortly. In view of the importance Mauritius attaches to this question we have already indicated our intention and willingness to host that Conference.
16.	We in Africa and in the Indian Ocean are not alone in appealing for the denuclearization of this part of the world. States in the Middle East and Asia have the same view regarding their region.
17.	My Government is happy to note the first steps that have been taken towards a solution of the Middle East conflict. The Palestinian issues unfortunately remain unresolved and no solution of the Middle East question is possible while 3 million Palestinians are denied their basic human rights. Israel and the Palestine Liberation Organization [PLO] must recognize each other and only then can a global, durable and peaceful settlement, negotiated within the framework of the United Nations resolutions, be achieved. Any steps taken by anyone, in the Middle East or elsewhere, in the direction of peace has our unreserved support.
18.	The destabilization process taking place in Southeast Asia is a matter of great concern to us. We can only hope that it will not be a repetition of the Mesopotamian style of dismemberment and the annihilation of its people. We are faced with a pressing humanitarian problem that brooks no delay, for while we procrastinate, innocent people are either dying of starvation in Kampuchea or drowning in the South China Sea.
19.	We continue to believe that the reunification of Korea will be realized through the North-South talks even if these talks have unfortunately proved fruitless so far. There is so much in common between those two parts of the country that we are confident the fraternal desire for unity will overcome the present political differences. In the meantime, we believe that the cause of reunification will be best served by the representation of both Koreas in this international Organization.
20.	We earnestly hope that the efforts of the Secretary-General of the United Nations towards a solution of the Cyprus problem will prove successful in the long run.
21.	It was indeed a happy decision to declare 1979 the International Year of the Child. The hopes we have for a better world tomorrow are based on the faith that the children of today will one day be happier and, God willing, better men than we have been. Towards this end my Government made education free at the secondary and tertiary levels over two years ago with the intention of making equal opportunities available to every child irrespective of his social or economic background. Measures have also been taken in the health, social security and labour fields to ensure the happiness of our children and the opportunity fully to realize their human potential.
22.	We also hope that the coming International Year for Disabled Persons will be as successful as the Inter-national Year of the Child and will bring about a heightened awareness of their plight, of a greater need for consideration than that of other men.
23.	In spite of sharp international conflicts and setbacks, the nations of the world are drawing closer and closer together. The world has become a unit and demands that it should be treated as one. Today this is not only possible but it is necessary for our survival. Whoever may be the stronger Power, no one will survive a nuclear holocaust. Power undermines itself from within and turns into impotence. As Gautama Buddha said: "Iron turns to rust and rust devours iron."
24.	The interdependence of nations has become so close that no nation can be hurt without injury to the rest. Belief in the practice of coexistence is not the outcome of expedience or of weakness but rather leads to a better code to rid the world of misunderstanding and intolerance.
25.	Peace, which we all so much desire and cherish, is not the absence of war. It is the presence of feelings for one's fellows and the respect of man for man regardless of his race, nation, colour or creed. What is really called for is the disarmament of minds. We should not grieve that rose-trees have thorns but rather rejoice that thorny bushes bear roses.
26.	We in Mauritius are convinced more than ever before, that the United Nations remains the only means for the achievement of a stable and peaceful world and we pledge our continuing and unflinching support.